DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 11 February 2021, have been entered in full.  Claims 37, 38, 40-43, 45, 53-55 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-28, 30, 32-36, 39, 44, 46-52, 56-67 are canceled. Claim 29 is amended. Claims 29 and 31 are under examination.
Withdrawn Objections And/Or Rejections
The specification is in compliance with 37 CFR 1.821-1.825 of the Sequence Rules and Regulations.
	The objection to the drawings as failing to comply with 37 CFR 1.84(p)(5), as set forth at page 4 of the previous Office Action (11 August 2020), is withdrawn in view of the amendment (11 February 2021).
The rejection to claims 29-36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, as set forth at pages 4-9 of the previous Office Action (11 August 2020), is withdrawn in view of Applicant’s arguments and the amendment (11 February 2021).
The rejection to claims 29-36 under 35 U.S.C. 103 as being unpatentable over Roschke et al. (US 2007/0122405; published 5/31/07), as set forth at pages 9-12 of the previous Office Action (11 August 2020), is withdrawn in view of the amendment (11 February 2021).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29 and 31 remain rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe et al. (US 2002/0147312; published 10/10/02). The basis for this rejection is set forth at pages 12-13 of the previous Office Action (11 August 2020). 

APPLICANT’S ARGUMENTS
	Applicant discusses the instant invention. Applicant argues that the Office has failed to establish a prima facie case of obviousness with regard to the present claims. Applicant argues that O’Keefe provides no motivation to one of skill in the art to select each of an anti-CCR6 antibody and tacrolimus for co-administration, much less to combine an anti-CCR6 antibody and tacrolimus in a conjugate, as presently claimed. Applicant cites KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) and case law. 
  	Applicant argues that in KSR, the Supreme Court noted that it is only when one of ordinary skill in the art is confronted with “a finite number of identified, predictable solutions” to a problem and pursues “the known options within his or her technical grasp” that the resulting discovery may have been obvious. Applicant argues that O’Keefe provides two separate lists, one of antibodies and the other of therapeutic agents, that together would allow for thousands of different possible combinations, and with no indication as to which two agents should be combined or why. 
	Applicant argues that O’Keefe teaches hybrid antibodies, which include a humanized or CDR-grafted light chain variable region and a chimeric heavy chain variable region and that the hybrid antibodies may be therapeutic antibodies. Applicant argues that the sole exemplified hybrid antibody of O’Keefe is a hybrid anti-CD3 antibody and nowhere does O’Keefe teach or suggest that an anti-CCR6 hybrid antibody would produce a particular desirable therapeutic effect.
Applicant maintains that while O’Keefe teaches that hybrid antibodies can be “derivatized or linked to another functional molecule”, this teaching alone is insufficient to motivate one of skill in the art to conjugate a particular hybrid antibody (e.g., an anti-CCR6 
Lastly, Applicant argues that O’Keefe provides no therapeutic nexus between an anti-CCR6 antibody and tacrolimus that would have led a skilled artisan to select these agents for co-therapy, let alone for conjugation. Applicant argues that this is in direct contrast to the instant invention, in which the inventors discovered that CCR6+Th17 cells are particularly susceptible to treatment with tacrolimus, thus providing a reason to conjugate an anti-CCR6 antibody to tacrolimus in order to target tacrolimus to a particular cell type (CCR6+Th17 cells) to achieve a specific effect (treatment of inflammatory disorders) and to limit tacrolimus-associated toxicity. 
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. 
1.  The Examiner takes no issues with the cited case law. However, O’Keefe clearly teaches that the hybrid antibody molecules of the invention can be used as therapeutic agents in vivo and that they can be linked to another functional molecule (e.g., another peptide or protein, toxins, radioisotopes, cytotoxic or cytostatic agents). O’Keefe teaches that the hybrid antibody molecules of the invention can be used in combination with other therapeutic agents to treat immune disorders or conditions, including rheumatoid arthritis (para 0198). O’Keefe teaches non-limiting examples of agents for treating rheumatoid arthritis with which a hybrid antibody of the invention can be combined include tacrolimus (para 0201). 

2.  Regarding Applicant’s argument that the sole exemplified hybrid antibody of O’Keefe is a hybrid anti-CD3; O’Keefe actually claims a hybrid antibody that binds a CC chemokine receptor selected from the group consisting of a CCR1, CCR2A, CCR2B, CCR3, CCR4, CCR5, CCR6, CCR7, CCR8 and CCR9. Please see claims of the O’Keefe reference.  Further, MPEP 2123 teaches: disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
3. Regarding Applicant’s arguments about “a finite number of identified, predictable solutions”; MPEP 2143 Example 5 teaches: Ortho-McNeil helps to clarify the Supreme Court's requirement in KSR for "a finite number" of predictable solutions when an obvious to try rationale is applied: under the Federal Circuit's case law "finite" means small or easily traversed" in the context of the art in question. MPEP 2143 Example 6 teaches: It is important for Office personnel to recognize that the mere existence of a large number of options does not in and of itself lead to a conclusion of nonobviousness. Where the prior art teachings lead one of ordinary skill in the art to a narrower set of options, then that reduced set is the appropriate one to consider when determining obviousness using an obvious to try rationale.
The Examiner maintains that one reference (i.e. O’Keefe) teaches a finite number of identified, predictable solutions, with a reasonable expectation of success, in the context of the art.
4.  Regarding Applicant’s argument that the instant teachings is in direct contrast to the instant invention, in which the inventors discovered that CCR6+Th17 cells are particularly susceptible to treatment with tacrolimus, thus providing a reason to conjugate an anti-CCR6 antibody to tacrolimus in order to target tacrolimus to a particular cell type (CCR6+Th17 cells) to achieve a specific effect (treatment of inflammatory disorders) and to limit tacrolimus-associated toxicity. 
MPEP 2144 IV teaches: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).
The Examiner maintains that the O’Keefe reference does not have to suggest the combination to achieve the same advantage or result discovered by applicant. Further, the O’Keefe reference does not have to suggest that a conjugate comprising an anti-CCR6 antibody and tacrolimus would have any therapeutic benefit over co-administration. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

	
	
	
				Conclusion

			No claims are allowed.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        5/24/2021